DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Da Silva Pratas Gabriel et al (US 2021/0099722, hereafter Da Silva).

As per claim 1, Da Silva discloses a method for video decoding in a decoder, comprising:
decoding coded information for one or more blocks from a coded video bitstream, the coded information indicating whether to apply a super resolution coding mode to the one or more blocks (¶ 89), wherein the super resolution coding mode is applied in response to the one or more blocks having been down sampled from a high spatial resolution to a low spatial resolution by an encoder; and based on the coded information indicating that the super resolution coding mode is applied to the one or more blocks, generating, using the super resolution coding mode, a reconstructed block by upsampling information of a first block in the one or more blocks, the first block having the low spatial resolution, the reconstructed block having the high spatial resolution higher than the low spatial resolution, the one or more blocks including transform coefficients, the reconstructed block including sample values in a spatial domain (¶ 89 - 125).
As per claim 2, Da Silva discloses the method of claim 1, wherein the one or more blocks are coding blocks (CBs), coding units (CUs), prediction blocks (PBs), or transform blocks (TBs), and the coded information indicates whether to apply the super resolution coding mode to each of the one or more blocks (¶ 2 and 96).
As per claim 3, Da Silva discloses the method of claim 1, wherein the coded information indicates whether to apply the super resolution coding mode to a coding unit (CU), a coding block (CB), a superblock, a prediction block (PB), a transform block (TB), a tile, a coded-segment, a frame, or a sequence that includes the one or more blocks (¶ 2 and 96).
As per claim 4, Da Silva discloses the method of claim 1, further comprising: inversely transforming the first block into a down-sampled residual block having the low spatial resolution (¶ 122).
As per claim 5, Da Silva discloses the method of claim 4, wherein the method further includes: 53Attorney Docket No.: 536743US obtaining a down-sampled reference block by down-sampling a reference block for the first block, the reference block and the down-sampled reference block having the high spatial resolution and the low spatial resolution, respectively; and generating a down-sampled reconstructed block based on the down-sampled residual block and the down-sampled reference block, the down-sampled reconstructed block having the low spatial resolution; and the generating the reconstructed block includes up-sampling the down-sampled reconstructed block (¶ 119 - 125).
As per claim 6, Da Silva discloses the method of claim 4, wherein the generating further comprises: obtaining a residual block by up-sampling the down-sampled residual block, the residual block having the high spatial resolution; and generating the reconstructed block based on the obtained residual block and a reference block for the first block, the reference block having the high spatial resolution (¶ 118 and 119).
As per claim 7, Da Silva discloses the method of claim 1, wherein the one or more blocks are a subset of blocks in a current picture to be reconstructed, and the super resolution coding mode is not applied to a block in the current picture that is different from the one or more blocks (¶ 115 – 125).
Regarding claim 8, arguments analogous to those presented for claim 1 are applicable for claim 8.
Regarding claim 9, arguments analogous to those presented for claim 2 are applicable for claim 9.
Regarding claim 10, arguments analogous to those presented for claim 3 are applicable for claim 10.
Regarding claim 11, arguments analogous to those presented for claim 4 are applicable for claim 11.
Regarding claim 12, arguments analogous to those presented for claim 5 are applicable for claim 12.
Regarding claim 13, arguments analogous to those presented for claim 6 are applicable for claim 13.
Regarding claim 14, arguments analogous to those presented for claim 1 are applicable for claim 14.
Regarding claim 15, arguments analogous to those presented for claim 2 are applicable for claim 15.
Regarding claim 16, arguments analogous to those presented for claim 3 are applicable for claim 16.
Regarding claim 17, arguments analogous to those presented for claim 4 are applicable for claim 17.
Regarding claim 18, arguments analogous to those presented for claim 5 are applicable for claim 18.
Regarding claim 19, arguments analogous to those presented for claim 6 are applicable for claim 19.
Regarding claim 20, arguments analogous to those presented for claim 7 are applicable for claim 20.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487